Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
2.	This Office Action is in response to amendment on 04/22/2022. Claims 1-20 were pending. Claims 1-20 are allowed.

REASONS FOR ALLOWANCE
3.	The following is an examiner's statement of reasons for allowance:
	The prior art of record fails to teach neither singly nor in combination, the claimed limitations of
“responsive to that the working mode of the target electronic device is matched with a first preset working mode, adjusting a working mode of the controlled electronic device to a second preset working mode to avoid interference from the controlled electronic device to use of the target electronic device, wherein the first preset working mode comprises at least one of: 
a working mode which is provided by the target electronic device and which enables an Application (APP) or a function, that produces sound when being triggered, to be silent or adjusted to a state not disturbing a user of the target electronic device when the target electronic device is locked; or, 
a working mode of running a preset APP for enabling a sensitivity of the preset APP in running to an ambient noise to reach a preset degree”
as stated claims 1, and 8. These limitations, in conjunction with other limitations in the independent claim, are not specifically disclosed or remotely suggested in the prior art of record. A review of claims 1-20 indicated claims 1-20 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Xie et al. US 2018/0109582 A1, The method involves obtaining user interest information of a first terminal device. The user interest information of the first terminal device is processed to obtain an information processing result. User attention information of a second terminal device is obtained. The obtained information processing result is transmitted to the second terminal device. Corresponding operation is executed by the second terminal device according to the information processing result. Key information is obtained. A preset relation is searched in intelligent terminal equipment.

Lee et al. US 9848286 B2, The device-to-device (D2D) timing adjustment method involves detecting a signal on a second D2D group, and adjusting (S110) D2D timing of the first D2D group based on the detected signal on the second D2D group. The first D2D group includes a first device and a second device which perform D2D operation in the first D2D group. The second D2D group includes a third device and a fourth device which perform D2D operation in the second D2D group.

Wu et al. US 2020/0008056 A1, Method for connecting wireless communication network with graphical user interface, involves sending wireless network key to electronic device by mobile terminal, and establishing connection of network based on wireless network key.

Recker et al. US 2015/0296599 A1, Modular coordinated lighting system, has transmitter which transmits control signal from disparate wireless lighting device to wireless lighting device responsive to detecting predefined condition.

Jia et al. US 2017/0126423 A1, Equipment working state determining method, involves controlling first equipment and second equipment according to relevant work adjusting model, and connecting working module with detecting device.

Lu et al. US 10262648 B2, Method for controlling audio service interference in terminal, involves adjusting settings by terminal according to interference control parameters, if terminal supports interference control, and terminal is located within control range.


5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHHIAN (AMY) LING whose telephone number is (571)270-1074.  The examiner can normally be reached on M-F 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN J GILLIS can be reached on (571) 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.L/Examiner, Art Unit 2446

/ARVIN ESKANDARNIA/Primary Patent Examiner, Art Unit 2446